J-S43009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 RONALD GEISWITE, JR., AND IRENE        :    IN THE SUPERIOR COURT OF
 MCALLISTER-GEISWITE, AND MRI           :         PENNSYLVANIA
 INVESTORS, LLC                         :
                                        :
                   Appellees            :
                                        :
              v.                        :
                                        :
 MICHAEL BROPHY                         :
                                        :
                   Appellant            :        No. 2098 MDA 2018

             Appeal from the Judgment Entered March 14, 2019
          In the Court of Common Pleas of Northumberland County
                    Civil Division at No(s): CV-15-1373


BEFORE:    GANTMAN, P.J.E., DUBOW, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY GANTMAN, P.J.E.:            FILED SEPTEMBER 10, 2019

     Appellant, Michael Brophy, appeals from the judgment entered in the

Northumberland County Court of Common Pleas, in favor of Appellees Ronald

Geiswite, Jr., and Irene McAllister-Geiswite, and MRI Investors, LLC.     On

November 20, 2013, Appellees Mr. and Mrs. Geiswite entered into an

operating agreement with Appellant for their business, MRI Investors, LLC.

The purpose of the LLC was to purchase and renovate a building into three

upstairs residential units and a downstairs commercial use property. On July

23, 2015, Appellees filed a complaint against Appellant for, inter alia,

dissolution of the LLC and damages. After a bench trial, the court issued a

verdict on October 10, 2018, which was entered on the docket on November

2, 2018, for Appellees in the amount of $114,925.89, and for Appellant in the


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S43009-19


amount of $14,519.37. On November 13, 2018, Appellant timely filed a post-

verdict motion.1 Appellant filed a premature notice of appeal on November

30, 2018. On March 14, 2019, Appellees filed a praecipe for entry of judgment

on the verdict, which the court entered that day.2 By order docketed April 1,

2019, the court ordered Appellant to file a concise statement of errors per

Pa.R.A.P. 1925(b). Appellant filed his concise statement on April 26, 2019.

       Preliminarily, we observe as a general rule, in civil cases, the appellant’s

failure to comply with the minimal requirements of Rule 1925(b) will result in

automatic waiver of the issues raised on appeal.           Greater Erie Indus.


____________________________________________


1  The court was closed for Veterans’ Day on Monday, November 12, 2018.
Appellant timely filed his post-verdict motion on the next business day. See
1 Pa.C.S.A. § 1908 (explaining if last day of any period for computation of
filing date falls on Saturday or Sunday, or any legal holiday, that day shall be
omitted from computation). Also, Appellant’s styling of his post-verdict
motion as a “motion for reconsideration” does not matter in this case. See
Scioli Turco, Inc. v. Prioleau, 207 A.3d 346, 349 n.2 (Pa.Super. 2019)
(stating post-trial motion, titled as “motion for reconsideration” qualifies as
motion for post-verdict relief per Pa.R.C.P. 227.1).

2  See Pa.R.C.P. 227.4(b) (stating prothonotary shall, upon praecipe of party,
enter judgment on verdict if court does not enter order disposing of timely
filed post-trial motions within 120 days). Further, an appeal ordinarily lies
from the entry of judgment, not from the order denying post-trial motions.
See generally Johnston the Florist, Inc. v. TEDCO Constr. Corp., 657
A.2d 511 (Pa.Super. 1995) (en banc). Nevertheless, a final judgment entered
during the pendency of an appeal is sufficient to perfect appellate jurisdiction.
Drum v. Shaull Equipment and Supply, Co., 787 A.2d 1050 (Pa.Super.
2001), appeal denied, 569 Pa. 693, 803 A.2d 735 (2002). Appellant’s notice
of appeal was premature when filed, but it related forward to March 14, 2019,
the date final judgment was entered. See Pa.R.A.P. 905(a) (stating: “A notice
of appeal filed after the announcement of a determination but before the entry
of an appealable order shall be treated as filed after such entry and on the
day thereof”). Hence, there are no jurisdictional impediments to our review.

                                           -2-
J-S43009-19


Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224-25

(Pa.Super. 2014) (en banc) (holding appellant waived all issues on appeal

where appellant submitted court-ordered Rule 1925(b) statement three days

late, without court-ordered extension). Nevertheless, Rule 1925 allows this

Court to remand in civil cases to cure defects in Rule 1925 practice, “upon

application of the appellant and for good cause shown…for the filing nunc pro

tunc of a Statement or for amendment or supplementation of a timely filed

and served Statement and for a concurrent supplemental opinion.”            See

Pa.R.A.P. 1925(c)(2).

      Instantly, by order entered on April 1, 2019, with copies sent to the

appropriate parties, the court directed Appellant to file a Rule 1925(b)

statement within 21 days. Although due on Monday, April 22, 2019, Appellant

did not file his statement until Friday, April 26, 2019, four days late.     The

certified record contains no request for or grant of an extension of time to file

the statement. Also, Appellant provided no excuse on appeal for his untimely

filing. Likewise, Appellant did not file in this Court an application based on

“good cause” for nunc pro tunc relief. See id. Thus, Appellant waived his

issue on appeal. See Presque Isle Downs, Inc., supra. Accordingly, we

affirm.




                                      -3-
J-S43009-19




     Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/2019




                          -4-